      Case:20-60326-SDB Doc#:33 Filed:04/16/21 Entered:04/16/21 17:15:40                                            Page:1 of 2
Information to identify the case:
Debtor 1              Mary Ann Varnell                                               Social Security number or ITIN    xxx−xx−1019
                      First Name   Middle Name   Last Name                           EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                             Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                     EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Southern District of Georgia

Case number: 20−60326−SDB


Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

                                   Mary Ann Varnell




                                                                        Susan D. Barrett
                                                                        United States Bankruptcy Judge
                                                                        125 Bull St, Rm 213
                                                                        P.O. Box 8347
                                                                        Savannah, GA 31412
Dated: 4/16/21

Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case, and it does                  This order does not prevent debtors from paying any debt
not determine how much money, if any, the trustee will pay                  voluntarily or from paying reaffirmed debts according to the
creditors.                                                                  reaffirmation agreement. 11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any attempt to                        Most debts are discharged
collect a discharged debt from the debtors personally. For                  Most debts are covered by the discharge, but not all.
example, creditors cannot sue, garnish wages, assert a                      Generally, a discharge removes the debtors' personal
deficiency, or otherwise try to collect from the debtors                    liability for debts owed before the debtors' bankruptcy case
personally on discharged debts. Creditors cannot contact                    was filed.
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personally. Creditors who violate this order               Also, if this case began under a different chapter of the
can be required to pay debtors damages and attorney's                       Bankruptcy Code and was later converted to chapter 7,
fees.                                                                       debts owed before the conversion are discharged.
However, a creditor with a lien may enforce a claim against                 In a case involving community property: Special rules
the debtors' property subject to that lien unless the lien was              protect certain community property owned by the debtor's
avoided or eliminated. For example, a creditor may have                     spouse, even if that spouse did not file a bankruptcy case.
the right to foreclose a home mortgage or repossess an
automobile.
                                                                                           For more information, see page 2 >




Official Form 318                                            Order of Discharge                                     page 1
    Case:20-60326-SDB Doc#:33 Filed:04/16/21 Entered:04/16/21 17:15:40                               Page:2 of 2

Some debts are not discharged                                    Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:                   agreement are not discharged.

      ♦ debts that are domestic support                          In addition, this discharge does not stop
        obligations;                                             creditors from collecting from anyone else who is
                                                                 also liable on the debt, such as an insurance
                                                                 company or a person who cosigned or
      ♦ debts for most student loans;                            guaranteed a loan.


      ♦ debts for most taxes;
                                                                  This information is only a general summary
      ♦ debts that the bankruptcy court has                       of the bankruptcy discharge; some
        decided or will decide are not discharged                 exceptions exist. Because the law is
        in this bankruptcy case;                                  complicated, you should consult an
                                                                  attorney to determine the exact effect of the
                                                                  discharge in this case.
      ♦ debts for most fines, penalties,
        forfeitures, or criminal restitution
        obligations;


      ♦ some debts which the debtors did not
        properly list;


      ♦ debts for certain types of loans owed to
        pension, profit sharing, stock bonus, or
        retirement plans; and


      ♦ debts for death or personal injury caused
        by operating a vehicle while intoxicated.




Because no party in interest filed a request for an order of dismissal pursuant to 11 U.S.C. § 521(i)(2), the Debtor(s)
was not required to file any further document pursuant to §521(a)(1)(B) to avoid an automatic dismissal and this case
is not and was not subject to automatic dismissal under §521(i)(1). This does not prevent any party in interest from
requesting by motion that Debtor(s) supply further information described in § 521(a)(1)(B), and this does not prevent
the United States Trustee or Chapter 7 Trustee from requesting by any authorized means, including but not limited to
motion, that the Debtor supply further information.




Official Form 318                               Order of Discharge                                    page 2
